Citation Nr: 1819729	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  06-37 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to November 1971.  Although the Veteran was initially given a dishonorable discharge, the character of his discharge was upgraded to under honorable conditions in November 1981.  He is therefore eligible for VA monetary benefits.    

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 RO decision.  The Board denied the claim for service connection for an acquired psychiatric disorder in December 2010.  

The Veteran then appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 memorandum decision, the Court vacated the Board's denial and remanded the question of entitlement to service connection for an acquired psychiatric disorder for further evidentiary development.  

The Board remanded the appeal in September 2012 and again in November 2017.  Such development has now been satisfactorily accomplished and the matter is again before the Board for appellate review.

The issues of entitlement to service connection for right shoulder instability, right shoulder osteoarthritis, and a total disability rating based on individual unemployability (TDIU) have been raised in correspondence received in May 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. §19.9(b).

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran when further action on his part is required.





REMAND

The Court remanded this case for an informed medical examination and opinion regarding the Veteran's claimed PTSD.  The examination with opinion was accomplished in November 2017.  However, the Veteran's attorney submitted medical evidence along with written argument in October 2017.  It appears that this new medical evidence was not scanned into the record when it was transferred to the VA examiner for review.  As the attorney now points out, it is clear that the examiner did not have the opportunity to view this evidence.  

The new evidence consists of a brief treatment report dated in July 2017.  It shows a diagnosis of major depressive disorder, for which he was prescribed Zoloft and Trazadone.  It was recommended that the Veteran follow up with "New Start" for subsequent treatment.  

This report is significant because it shows a diagnosis of a current acquired psychiatric disability, although it is so brief that no foundation for the diagnosis was provided.  It also indicates there are likely to be outstanding recent treatment reports which should be obtained prior to further review.  In additional written argument, the Veteran's attorney notes that he has been receiving treatment at the VA in Houston, as well.  

After obtaining recent treatment reports, the VA should provide the updated evidence to the same examiner who conducted the November 2017 examination for an addendum opinion.  If the same examiner is not available, then a VA medical professional with equivalent credentials should be requested to review the record and update the November 2017 opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ascertain where the Veteran is receiving VA medical care and obtain all outstanding VA treatment records pertaining to his mental health. 

2.  The RO should obtain the names and addresses of all non-VA medical care providers who have treated the veteran for mental health concerns since his recent discharge from prison.  After securing the necessary release, the RO should obtain these records for inclusion in the claims file.

3.  AFTER obtaining the records requested above, the Veteran's claims file should be provided to the examiner who performed the November 2017 examination.  The examiner should be requested to review the new records and update the prior opinion.  In particular, the examiner should determine the validity of the major depression diagnosis and render an opinion as to whether it is more, less, or equally likely that major depression had its onset during service or is otherwise related to service.  

IF the same examiner is unavailable, then a VA medical professional with equivalent credentials should be requested to review the record and update the November 2017 opinion.  

IF the examiner deems that further testing and/or in-person clinical interview would be helpful, then such testing/clinical interview should be arranged, so that the resulting opinion will be as fully-informed as possible. 

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

